--------------------------------------------------------------------------------

 
EXHIBIT 10.1




AGREEMENT REGARDING LOAN


THIS AGREEMENT REGARDING LOAN (this “Transfer Agreement”) is dated and made
effective as of January 7, 2010 by and among MATTERHORN FINANCIAL SERVICES LLC,
a California limited liability company (“Borrower”), PERFORMANCE CAPITAL
MANAGEMENT, LLC, a California limited liability company (“PCM”), and VÄRDE
INVESTMENT PARTNERS, L.P., a Delaware limited partnership (“Lender”).


RECITALS:


WHEREAS, Borrower, PCM and Lender are parties to that certain Master Loan
Agreement dated as of June 10, 2004, as amended (the “Loan Agreement”).


WHEREAS, Borrower and Lender desire to set forth certain additional agreements
regarding the Loan Agreement and related matters.




NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.           Definitions.  Capitalized terms not otherwise defined herein have
the meanings ascribed to them in the Loan Agreement.


2.           Note Payment. Lender agrees, notwithstanding any provisions of
Sections 3.4 and 3.5 of the Loan Agreement to the contrary, to accept
$1,075,425.36 as full payment and satisfaction of all of the Notes (including
any Contingent Payment) (the “Note Payment”).  Lender agrees that Borrower will
retain an additional $500,000 from the proceeds of the sale of certain remaining
Assets to North Star Capital Acquisition LLC.


3.           Notes Paid in Full; Release of Security Interests.  Lender agrees
that, effective upon Lender’s receipt of the Note Payment: (i) all of the Notes
will be satisfied and paid in full and (ii) Lender hereby releases any security
interest granted in favor of Lender under the Loan Documents.


4.           Acceleration of Facility Termination Date.  The Facility
Termination Date is hereby accelerated to be the date first written above.


5.           Indemnity by Borrower and PCM.  In consideration of Lender’s
agreements herein, Borrower and PCM hereby agree to jointly and severally
indemnify, defend and hold Lender and Lender’s Affiliates harmless from and
against any and all losses, damages, costs, claims, expenses (including
reasonable attorneys fees) and liabilities to third parties growing out of or
resulting from any real, personal, or intangible property owned or serviced by
Borrower or PCM or which was ever an “Asset” under the Loan Agreement.


 
 

--------------------------------------------------------------------------------

 
 
6.           Representations. Each party (as the “Representing Party”)
represents and warrants to the other party that (i) the Representing Party
(including any person signing on behalf of a Representing Party) has the full
power and authority to execute, deliver and perform this Transfer Agreement;
(ii) the execution, delivery and performance of this Transfer Agreement by the
Representing Party and the consummation of the transactions contemplated hereby
by the Representing Party have been duly and validly authorized by the
Representing Party; (iii) the Representing Party has duly executed and delivered
this Transfer Agreement; (iv) this Transfer Agreement evidences the valid,
binding and enforceable obligation of the Representing Party except as limited
by applicable bankruptcy, insolvency or other similar laws affecting creditors’
rights generally or general equitable principles; and (v) all requisite action
has been taken by the Representing Party to make this Transfer Agreement valid
and binding upon the Representing Party in accordance with its terms.


7.           Free Act and Deed. This Transfer Agreement and the exhibits hereto
have been reviewed by Borrower, who acknowledges and agrees as follows: (i)
Borrower understands fully the terms of this Transfer Agreement and the
consequences of the issuance hereof and thereof; (ii) Borrower has been afforded
an opportunity to have this Transfer Agreement reviewed by its attorney and to
discuss all such documents with such attorney and other consultants as it may
wish; and (iii) Borrower has entered into this Transfer Agreement of its own
free will and accord and without threat or duress.


8.           Governing Law.  This Transfer Agreement and the legal relationship
between the parties hereto shall be governed and construed in accordance with
the laws of the State of Minnesota.


9.           Entire Agreement.  It is understood and agreed that this Transfer
Agreement constitutes the entire agreement between the parties, and no oral or
written statements, promise, or understandings not included in this writing
shall be valid or binding.


10.         Survivability.  This Transfer Agreement shall be binding on the
respective successors, assigns, distributees, or legal representatives of the
parties shall constitute the entire agreement of the parties, and shall not be
modified or amended except by a writing executed by all parties.  Except as set
forth herein, no other amendment to the Loan Documents is intended and the
covenants, agreements, representations and warranties contained in the Loan
Documents and herein shall survive the execution, delivery and performance of
this Transfer Agreement.


11.         Representations. No waiver, amendment, or other variation of the
terms, conditions or provisions of this Transfer Agreement shall be valid unless
in writing and signed by all of the signatories hereto, and then only to the
extent specifically set forth in such writing. The parties agree that they will
not rely upon any representations that purport to vary or amend the terms of
this instrument or the conditions of enforcement thereof, in any manner except
as set forth in this section, notwithstanding any assertions of authority to
vary this instrument verbally as given by any person.


12.         Headings. Headings in this Transfer Agreement are for convenience
only and shall not be used to interpret or construe its provisions.

 
2

--------------------------------------------------------------------------------

 
 
13.         Counterparts. This Transfer Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which together
shall constitute on and the same instrument.




[The remainder of this page was intentionally left blank.]


 
3

--------------------------------------------------------------------------------

 
 
AGREEMENT REGARDING LOAN




SIGNATURE PAGE


IN WITNESS WHEREOF, the parties have caused this Transfer Agreement to be
executed as of the date first written above.




BORROWER:
 
PCM:
MATTERHORN FINANCIAL SERVICES LLC, a California limited liability company, by
Performance Capital Management, LLC, a California limited liability company, its
Sole Member
 
 
 
By:     /s/ David J.
Caldwell                                                                
Name:   David Caldwell
Its:        Chief Operating Officer
 
 
PERFORMANCE CAPITAL MANAGEMENT, LLC, a California limited liability company
 
 
 
 
By:     /s/ David J.
Caldwell                                                                
Name:  David Caldwell
Its:       Chief Operating Officer
   
LENDER:
   
 
VÄRDE INVESTMENT PARTNERS, L.P., a Delaware limited partnership, by Värde
Investment Partners G.P., LLC, a Delaware limited liability company, its General
Partner, by Värde Partners, L.P., a Delaware limited partnership, its Managing
Member, by Värde Partners, Inc., a Delaware corporation, its General Partner
 
 
 
By:     /s/ Christopher N.
Giles                                                                
Name:     Christopher N. Giles                                                 
Its:      Vice President                
 



 
4

--------------------------------------------------------------------------------